Citation Nr: 1209859	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1971 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for hypertension and PTSD.

The issues of service connection for coronary artery disease and prostate cancer, secondary to Agent Orange exposure, have been raised by the record via a February 13, 2012 Written Brief Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension, secondary to his service-connected diabetes mellitus.  An April 2004 VA examination was provided, in which the examiner determined that the Veteran's diabetes mellitus did not cause his hypertension.  However, the examiner did not address whether the Veteran's diabetes mellitus aggravated the hypertension.  The Veteran's representative also noted on the February 2012 Written Brief Presentation that no probative rationale was provided for the April 2004 opinion.

Based on the above, another medical opinion is warranted to address whether there is any relationship between the Veteran's hypertension and diabetes mellitus.

The Veteran also seeks service connection for PTSD, related to stressors in Vietnam.  Personnel records show the Veteran served in Vietnam from December 11, 1971 to August 5, 1972.  VA treatment records dated from November 2010 to May 2011 show diagnoses of PTSD based on the Veteran's reported stressors and his claims of being fearful for his life based on fear of attack from the enemy.  The reports were signed by a VA social worker.

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

Unfortunately for the Veteran, the PTSD diagnoses of record were made by a VA social worker, and not a psychologist or psychiatrist.  However, the Veteran has submitted stressors that are sufficient to conduct a search via the JSRRC.  Specifically he stated on VA treatment records in November 2010 that he was in Phu Cat in December 1971 and was exposed to mortar attacks.  He also stated that he was on an airplane from Long Binh to Cam Ranh Bay in December 1971 that was hit with bullets.  Additionally he indicated that in March 1972 he was serving guard duty in Saigon and was fired upon.  He further indicated that in May 1972 when he was stationed in Saigon in the 527 PCS Unit, a Vietnamese woman who cleaned the bunkers was killing GIs in their bunks and that there were three casualties as a result of this attack.  The RO contacted the NPRC and the NARA in attempts to verify the event with the Vietnamese woman, but the responses were negative.  The RO also determined that there was insufficient evidence to submit for a search with JSRRC.  However, based on the reported stressors (some of which were submitted after the February 2008 statement of the case), additional development is necessary in attempts to corroborate the stressor events.

The Veteran should also be provided with a VA psychiatric examination.  In addition to his reported stressors, the service treatment records show that he was treated for chronic anxiety in February 1972.  The Veteran reported on a May 2011 VA treatment record that he had had anxiety since Vietnam.
  
The Board also notes that relevant VA treatment records were added to the file after the last statement of the case in February 2008, and no waiver of RO jurisdiction was provided.  Therefore, all new, relevant records submitted since the February 2008 statement of the case should be reviewed on remand.  See 38 C.F.R. § 20.1304(c). 

Finally, the Veteran has reported that he was treated for anxiety by Dr. Green.  On remand, his complete treatment records from Dr. Green should be obtained, as well as any recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Green.

2.  Make arrangements to obtain the Veteran's complete treatment records from the SE Louisiana Veterans Health Care System, dated since December 2003.

3.  Contact the JSRRC in attempts to corroborate the Veteran's reported stressors including: 

(a)  Mortar attacks in December 1971 in Phu Cat

(b)  Airplane hit with bullets from Long Binh to Cam Ranh Bay in December 1971  

(c)  Enemy attacks during guard duty in March 1972 in Saigon

(d)  Three casualties from Vietnamese cleaning woman killing GIs in their bunks in May 1972 when he was stationed in Saigon in the 527 PCS Unit.  

In the requests provide sufficient information regarding the unit the Veteran was attached to.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

4.  Thereafter, schedule the Veteran for a VA hypertension examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was caused by the Veteran's diabetes mellitus type II.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was aggravated beyond its natural progression by the Veteran's diabetes mellitus type II.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current psychiatric disorders found to be present, i.e., PTSD, anxiety disorder, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms since his discharge from service, as well as the complaints of anxiety noted in the service treatment records in February 1972.

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran's PTSD can be related to the stressors reported by the Veteran.  The examiner must provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military activity during service, and whether his symptoms are related to the claimed stressors.  

 The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



